January 30th, 1817,
Judge Roane
pronounced the Court’s opinion, as follows:
“ It does not appear from the special verdict in this case, that the tract of land, the subject of controversy, was the one attached to the mansion house of the Appellant’s husband at the time of his death, whereby she might have claimed to be entitled to the possession thereof, until her Dower in her husband’s lands should be assigned to her.
“ Thus considering that verdict, and being consequently of opinion that her right of Dower does not come in question in this cause, the Court passes no opinion thereupon, and affirms the Judgment.”